Citation Nr: 1113266	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  08-12 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a chronic disability manifested by recurrent headaches.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied his claim of entitlement to service connection for chronic headaches on a direct basis and as secondary to service-connected tinnitus.

The Board remanded the case in November 2009 for further evidentiary development, including ensuring that adequate measures were undertaken to obtain all available pertinent records and to obtain an addendum opinion to the nexus opinion obtained on VA examination in September 2007.  Following this development, the claim was readjudicated and denied on the merits in a January 2011 rating decision/supplemental statement of the case.  The case was returned to the Board in February 2011 and the Veteran now continues his appeal.


FINDINGS OF FACT

1.  A history of occasional headaches that was reported by the Veteran at the time of his entry into service did not undergo a permanent worsening beyond its normal natural progression as a result of active duty.

2.  A chronic disability manifested by recurrent headaches did not have its onset during active duty.

3.  A chronic disability manifested by recurrent headaches is not secondarily related to a service-connected disability.


CONCLUSIONS OF LAW

1.  A history of occasional headaches that was reported by the Veteran at the time of his entry into service was not aggravated by active military service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a), (b) (2010). 

2.  A chronic disability manifested by recurrent headaches was not incurred or aggravated during active military service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

3.  A chronic disability manifested by recurrent headaches is not proximately due to, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance of Act of 2000 and VA's duty to assist

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the claim, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The issue of entitlement to service connection for a chronic disability manifested by recurrent headaches decided herein stems from the Veteran's claim for VA compensation for this condition, which was filed in February 2007.  A VCAA notice letter addressing the applicability of the VCAA to this claim and of VA's obligations to the Veteran in developing the claim was dispatched to the Veteran in March 2007, which addressed the matter and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that there is no timing of notice defect with respect to the March 2007 VCAA notice letter, as it preceded the initial adjudication of this claim in the September 2007 RO rating decision now on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's service treatment records and relevant post-service VA medical records have been obtained and associated with the claims file.  Although the Board remanded the case in November 2009 to obtain records that, according to the Veteran's reported clinical history, pertained to his private treatment from an unnamed physician for headaches dated in or around 2006 - 2007, the Veteran thereafter did not respond to a March 2010 letter from VA requesting that he provide VA with copies of these records or, alternatively, sufficient information for VA to obtain them on his behalf.  The Board thus concludes that VA had undertaken sufficient measures to develop the relevant evidence and has discharged its duty to assist the Veteran, as his refusal to cooperate prevented any further evidentiary development in this regard.  [See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991): VA's duty to assist in the development of the evidence is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  In any case, a claimant is ultimately responsible for providing evidence in support of his claim.  38 C.F.R. § 3.159(e)(1) (2010).]  The Veteran has not otherwise indicated that there is additional relevant evidence that is not presently associated with his claims file with respect to the matter decided on the merits herein.  Thus, the Board is satisfied that the evidence is sufficiently developed for appellate adjudication with respect to the issue of entitlement to service connection for a chronic disability manifested by recurrent headaches and that no further development is necessary as any such development would either produce no records or records irrelevant to this specific matter.  The Board notes that the Veteran and his representative have been provided with ample opportunity to submit additional evidence in support of the claim up to the time when the case was received by the Board in February 2011, and that neither the Veteran nor his representative have indicated that there are any other outstanding relevant post-service medical records or other pertinent evidence that must be considered in this current appeal with respect to the issue decided herein.  

The Board observes that the Veteran was provided with a VA examination addressing the issue of entitlement to service connection for headaches, which was conducted in September 2007, in which a nexus opinion addressing the relationship between the Veteran's military service and his claimed disability was obtained.  Furthermore, pursuant to the Board's remand of November 2009, an additional addendum opinion regarding the relationship between the Veteran's claimed headaches and his military service and service-connected disability was obtained in May 2010.  These opinions have been supported by medical rationales based on the examiner's review of the Veteran's relevant clinical history.  The Board finds no deficit in the VA medical examination reports of record, nor the clinical findings, nexus opinions, and supportive rationales accompanying them, that would render them unusable.  The Board thus deems them to be adequate for purposes of adjudicating the claim for VA compensation for a chronic disability manifested by recurrent headaches.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidentiary development undertaken by the RO was done in good faith and is in substantial compliance with the instructions of the November 2009 Board remand, and any failure to further develop the record in this regard is due to the noncooperation of the Veteran and is not the fault of VA; thus, no further remand for corrective development is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for a chronic disability manifested by recurrent headaches.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2010).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as headaches as an organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2010)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any notation of treatment for headaches in service will permit service connection for a chronic disability manifested by recurrent headaches, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).

This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service- connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2010).
The Veteran is presently service connected for sensorineural hearing loss, tinnitus, and a medial meniscus tear of his left knee.  

The Veteran's service treatment records show that on pre-induction examination in October 1965, prior to entering service, his head, neurological system, and vascular system were normal and negative for any defects.  On entrance examination in March 1966, his head, neurological system, and vascular system were normal and negative for any defects; on his medical history questionnaire he denied having frequent or severe headaches.  The March 1966 entrance examination report notes, however, that the Veteran reported to the examiner that he experienced occasional headaches in an area above his eyes.  Thereafter, his military records show that he served in the field artillery with United States Army forces stationed in Europe.  No service in the Republic of Vietnam is indicated.  His service treatment records reflect no treatment at any time during active duty for headaches.  On separation examination in October 1967, his head, neurological system, and vascular system were normal and negative for any defects, and on his medical history questionnaire he reported having frequent or severe headaches.  However, the examiner clarified in the examination report and history questionnaire that the Veteran was referring only to experiencing occasional headaches that were relieved with aspirin.

Post-service medical records reflect no complaints of headaches from the Veteran and no diagnosis pertaining to recurrent headaches on VA examination in April 1969.  Although over 15 years later, the Veteran did complain of having recurrent headaches, a VA medical examination conducted in September 1985 produced no clinical diagnosis of a chronic disability relating to these subjective complaints.  

A March 2002 private physician's report from John M. Skantz, M.D., shows that the Veteran complained of a history of mysterious chronic headaches that radiated into his trigeminal distribution but yet did not present classical symptoms of trigeminal neuralgia.  Dr. Skantz also mused that the Veteran's symptoms may represent a cluster headache given that it occurs all at one time, but that it was not a classic cluster headache with respect to these symptoms either.  Dr. Skantz noted the Veteran's history of prior laminectomy surgery on his cervical spine for treatment of degenerative joint and disc disease in 1993, but was uncertain how to relate his headaches to his neck pain.  Dr. Skantz found no gross abnormalities on neurological examination of the Veteran and noted that a prior MRI of his brain in June 2000 produced clinically normal findings.  

VA neurological examination in September 2007 shows, in pertinent part, that following review of the Veteran's claims file and examination of the Veteran, the VA physician noted that the Veteran experienced recurring episodes of headaches twice per week and that he was a frequent user of Excedrin nonprescription pain medication, which he was advised to reduce his use of as this medication's side effects included inducement of vascular headaches.  The Veteran expressed his belief that his service-connected tinnitus might have played a causative role in his headaches.  Neurological examination was completely normal and the examiner's opinion was that the Veteran's diagnosis was vascular headaches with onset prior to active service, which were not permanently aggravated by service and not aggravated by service-connected tinnitus.

In a May 2010 addendum to the above opinion, the VA physician who examined the Veteran in September 2007 re-reviewed the claims file and pertinent clinical history and determined that there was no aggravation by service of the headaches reported by the Veteran on entry into service in March 1966, as there were no clinical indications of treatment for such headaches during the whole of his active service and that on separation from service his headaches were noted to be occasional and to have been alleviated with aspirin.  The examiner noted that post-service medical records show no treatment for complaints of headaches for many years after separation from active duty.  The headaches that Dr. Skantz addressed were of uncertain etiology and no objective link to service was indicated by this private physician.  The VA examiner noted that the Veteran had reported a history of frequent use of Excedrin pain medication, which he continued to use, and that this medication had a known side effect of inducing vascular headaches.  The examiner thusly opined that the clinical evidence did not indicate that the Veteran's headaches were etiologically related to his service-connected tinnitus but rather that it was more likely than not that the headaches were vascular in nature and the result of the Veteran's over-use of Excedrin pain medication.

The Board has considered all the evidence discussed above and finds that the weight of the evidence is against the Veteran's claim for service connection for a chronic disability manifested by recurrent headaches.  The objective evidence does not demonstrate that the headaches reported on entry into service underwent a permanent worsening during active duty such that aggravation could be presumed.  The evidence also does not show that there was onset of a chronic neurological or vascular disorder manifested by recurrent headaches in service to allow service connection or a direct basis, or onset of chronic migraines to a compensable degree within one year following the Veteran's departure from service that would permit an allowance of service connection on a presumptive basis.  Finally, the clinical evidence does not demonstrate any etiological link between the Veteran's headaches and his service-connected disabilities, such that service connection on a secondary basis could be allowed.  The medical evidence overwhelmingly points to the Veteran's excessive use of over-the-counter pain medication (i.e., Excedrin) as the cause of his current recurring vascular headaches.  

To the extent that the Veteran alleges that he has had chronic recurring headaches ever since active duty and asserts that his statements regarding his history of such symptoms is sufficient in itself to establish a nexus with service, while he is competent to report such a history (see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)), his statements in this regard are contradicted by the clinical record, which do not show anything more than occasional headaches in service that were treatable with simple aspirin, and no treatment for headaches for the first 15 years following his separation from service.  The Board thus finds the statements of the Veteran regarding a history of continuity of headaches since active service to be lacking in credibility for purposes of establishing a nexus.

To the extent that the Veteran asserts that his own personal knowledge of medicine and his medical condition and history are sufficient in and of themselves to provide a basis to associate his recurring headaches with his military service, either directly or as secondary to his service-connected tinnitus, the Board notes that he has no formal medical training.  Because he lacks the requisite medical training to have the expertise to make clinical diagnoses or provide opinions on matters regarding medical causation and etiology, his statements in this regard are not entitled to any probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Furthermore, his own personal belief in the existence of a relationship between his headaches and his military service, no matter how sincere, is not probative of a nexus to service if unsupported by objective medical evidence.  See Voerth v. West, 13 Vet. App. 117, 119 (1999).  

In view of the foregoing discussion, the Board must deny the Veteran's claim of entitlement to service connection for a chronic disability manifested by recurring headaches on a direct, presumptive, and secondary basis.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic disability manifested by recurrent headaches is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


